Citation Nr: 1107435	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida

THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
March 1996 to February 2008.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated August 2008, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran's service treatment records reflect complaints for 
low back pain.  Service treatment records show that in September 
2005 the Veteran was treated for low back pain.  In December 
2006, the Veteran was again treated for low back pain.  The 
December 2006 service treatment record reflects low back pain for 
several months after a fall.  The December 2007 service 
separation examination report, which includes a summary of the 
Veteran's significant in-service medical history, including the 
Report of Medical History on which the Veteran checked the block 
to indicate recurrent back pain.

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this 
case, the claims file does not include an adequate medical 
opinion addressing whether the Veteran's current low back 
disorder is related to service.  The Board is aware of the June 
2008 VA medical opinion, which opined that the current low back 
disorder is due to the Veteran's May 2008 motor vehicle accident, 
which post-dated service.  However, the VA examiner's opinion was 
not based on a full and accurate history.  The VA examiner did 
not review the claims file, did not review the Veteran's service 
or post-service treatment records, and did not take into account 
the Veteran's ongoing complaints of low back pain.  Therefore, 
the Board finds the examination to be inadequate.  See Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007); Swann v. Brown, 5 Vet. App. 229, 
232 (1993).

In the September 2008 Notice of Disagreement (NOD), the Veteran 
wrote that he received treatment for his low back disorder in 
January 2008 at the Miami VA Medical Center (VAMC).  In the July 
2009 Statement of the Case (SOC), the RO referred to post-service 
treatment records from May 2008 to February 2009 from the Miami 
VAMC.  No such records are in the claims file, nor is there 
indication in the file noting the records are unavailable.  
Hence, the RO should seek to obtain any records evidencing 
treatment for low back disorder at the Miami VAMC since January 
2008.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's VA 
treatment records from the Miami VAMC for 
treatment concerning low back disorder from 
January 2008 to the present.  All efforts to 
obtain VA records should be fully documented, 
and the VA facility must provide a negative 
response if records are not available.

2.  The RO/AMC should notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e) if the 
records are unavailable.

3.  The RO/AMC should schedule the Veteran 
for a VA compensation examination to 
determine the nature and etiology of the 
Veteran's low back disorder.  The relevant 
documents in the claims folder should be made 
available to the VA examiner for review.  

All indicated tests and studies are to be 
performed.  The VA examiner should also 
request a history from the Veteran.  A 
notation to the effect that the record review 
and history took place should be included in 
the report of the examiner.

Based upon a review of all the record, 
including service treatment records, history 
of the Veteran, and clinical findings, the VA 
examiner is requested to offer the following 
opinion:

Is it at least as likely as not (a 50 percent 
or more probability) that, after service and 
prior to the post-service motor vehicle 
accident in May 2008, the Veteran had a 
chronic low back disability that was related 
to the fall injury in September 2005 and 
chronic low back pain in service?  If so, 
what was that low back disability?

In rendering the opinion, the VA examiner 
should accept as fact that the Veteran 
sustained a fall injury to the back in 
September 2005 and suffered chronic back 
symptoms in service after September 2005.  
The VA examiner is also requested to comment 
on any post-service treatment or symptoms of 
low back disorder that were present before 
the post-service motor vehicle accident in 
May 2008.  Please attempt to differentiate 
any low back disability or symptomatology the 
Veteran may have had after service and prior 
to May 2008 from the low back disability and 
symptoms caused by the May 2008 post-service 
motor vehicle accident. 

A rationale should be given for all opinions 
and conclusions expressed.  If an opinion 
cannot be rendered without resorting to 
speculation, the examiner should explain why 
it would be speculative to respond.

4.  After completion of the above development, 
the claim for service connection for low back 
disorder should be readjudicated.  If the 
determination remains adverse to the Veteran, 
he and his representative should be furnished 
with a Supplemental Statement of the Case, and 
should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


